--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody 10-Q [moody-10q_0812.htm]




Exhibit 10.4
 
 
THIS DOCUMENT PREPARED BY AND
RECORDING REQUESTED BY AND WHEN
RECORDED MAIL TO:
Sonnenschein Nath & Rosenthal LLP
Two World Financial Center
New York, New York 10281
Attention:  Peter Mignone, Esq.
 
MOODY NATIONAL RI PERIMETER HOLDING, LLC
 
and
 
MOODY NATIONAL RI PERIMETER MASTER TENANT, LLC
individually and collectively, as Borrower
 
to
CITICORP NORTH AMERICA, INC., as Lender
 
 
DEED TO SECURE DEBT
AND SECURITY AGREEMENT
 
 
Dated:  As of May 27, 2010
Property Location:               Residence Inn Atlanta Perimeter Center
6096 Barfield Road Northeast
Atlanta, Georgia
County:                                  Fulton



THE NAMES OF THE DEBTOR AND THE SECURED PARTY, THE MAILING ADDRESS OF THE
SECURED PARTY FROM WHICH INFORMATION CONCERNING THE SECURITY INTEREST MAY BE
OBTAINED, THE MAILING ADDRESS OF THE DEBTOR AND A STATEMENT INDICATING THE
TYPES, OR DESCRIBING THE ITEMS, OF COLLATERAL, ARE AS DESCRIBED IN THE PREAMBLE
AND SECTION 1.3 HEREOF IN COMPLIANCE WITH THE REQUIREMENTS OF ARTICLE 9, SECTION
502 OF THE UNIFORM COMMERCIAL CODE, TITLE 11 OF THE CODE OF GEORGIA.  THE
MATURITY DATE OF THE NOTE SECURED BY THIS DEED TO SECURE DEBT AND SECURITY
AGREEMENT IS JUNE 6, 2015.
 
NOTE TO TAX COMMISSIONER:  THIS INSTRUMENT SECURES A “LONG-TERM NOTE SECURED BY
REAL ESTATE” AS SUCH TERM IS DEFINED IN OFFICIAL CODE OF GEORGIA ANNOTATED
SECTION 48-6-60.  CONSEQUENTLY, INTANGIBLES TAX IS DUE AND BEING PAID UPON THE
RECORDATION OF THIS INSTRUMENT IN THE AMOUNT OF $15,000.00.  SEE OFFICIAL CODE
OF GEORGIA ANNOTATED SECTION 48-6-61.  THIS TAX IS BEING PAID TO FULTON COUNTY,
GEORGIA.

 
 

--------------------------------------------------------------------------------

 

THIS DEED TO SECURE DEBT AND SECURITY AGREEMENT (this “Security Instrument”) is
made as of this 27th day of May, 2010, by MOODY NATIONAL RI PERIMETER HOLDING,
LLC, a Delaware limited liability company, having its principal place of
business at c/o Moody National Realty Company, L.P., 6363 Woodway, Suite 110,
Houston, Texas 77057 (“Holdco”) and MOODY NATIONAL RI PERIMETER MASTER TENANT,
LLC, a Delaware limited liability company, having its principal place of
business at c/o Moody National Realty Company, L.P., 6363 Woodway, Suite 110,
Houston, Texas 77057 (“Tenantco”; Holdco and Tenantco, individually and
collectively, as the context may require, being referred to herein as
“Borrower”), as grantor, to CITICORP NORTH AMERICA, INC., a Delaware
corporation, having an address at 388 Greenwich Street, 11th Floor, New York,
New York 10013 (together with its successors and assigns, “Lender”), as
grantee.  All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement (defined below).
 
RECITALS:
 
WHEREAS, Holdco is the fee owner of the real property described in Exhibit A
attached hereto (the “Land”).
 
WHEREAS, Tenantco is the owner of the leasehold estate in said real property
pursuant to that certain Hotel Lease Agreement by and between Holdco, as
landlord, and Tenantco, as tenant, dated as of the date hereof, a memorandum of
which is to be recorded immediately prior to the recording hereof in the public
records of Fulton County, Georgia (the “Ground Lease”).
 
WHEREAS, this Security Instrument is given to Lender to secure a certain loan
(the “Loan”) advanced pursuant to a certain loan agreement between Borrower and
Lender (as the same may have been or may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
which such Loan is evidenced by, among other things, a certain Promissory Note
executed in connection with the Loan Agreement (together with all extensions,
renewals, replacements, restatements or other modifications thereof, whether one
or more being hereinafter collectively referred to as the “Note”);
 
WHEREAS, Borrower desires to secure the payment of the outstanding principal
amount set forth in, and evidenced by, the Loan Agreement and the Note together
with all interest accrued and unpaid thereon and all other sums due to Lender in
respect of the Loan under the Note, the Loan Agreement, this Security Instrument
or any of the other Loan Documents (defined below) (collectively, the “Debt”)
and the performance of all of the obligations due under the Note, the Loan
Agreement and all other documents, agreements and certificates executed and/or
delivered in connection with the Loan (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, collectively,
the “Loan Documents”); and
 
WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance of the obligations due thereunder and
under the other Loan Documents are secured hereby in accordance with the terms
hereof.
 
 
 

--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:
 
Article 1  –  Grants of Security
 
Section 1.1.            Property Granted.
 
(A)           Tenantco does hereby irrevocably mortgage, grant, bargain, sell,
pledge, assign, warrant, transfer and convey to Lender, and grant a security
interest to Lender in the Ground Lease and the leasehold estate created thereby
in the Land;
 
(B)           Holdco does hereby irrevocably mortgage, grant, bargain, sell,
pledge, assign, warrant, transfer and convey to Lender and grant a security
interest to Lender in all right, title, interest and fee estate of Owner, now
owned or hereafter acquired in and to the Land;
 
TOGETHER WITH all right, title, interest and estate of each Borrower now owned
or hereafter acquired, in and to the following property, rights, interests and
estate (the foregoing fee and leasehold interests in the Land together with the
following property, rights, interests and estates being hereinafter collectively
referred to as the "Property"):
 
(a)           Land.  The real property described in Exhibit A attached hereto
and made a part hereof (collectively, the “Land”);
 
(b)           Ground Lease.  The Ground Lease and the leasehold estate created
thereby (the “Leasehold Estate”) in the Land, including all assignments,
modifications, extensions and renewals of the Ground Lease and all credits,
deposits, options, proceeds, privileges and rights of Tenantco as tenant under
the Ground Lease, including, but not limited to, the right, if any, to renew or
extend the Ground Lease for a succeeding term or terms, and also including all
the right, title, claim or demand whatsoever of Tenantco either in law or in
equity, in possession or expectancy, of, in and to Tenantco’s right, as tenant
under the Ground Lease, to elect under Section 365(h)(1) of Title 11 U.S.C.A. §
101 et seq. and the regulations adopted and promulgated thereto (as the same may
be amended from time to time, the “Bankruptcy Code”) to terminate or treat the
Ground Lease as terminated or to consent to the transfer of Holdco’s interest in
the Land and the Improvements free and clear of the Ground Lease under Section
363 of the Bankruptcy Code in the event (i) of the bankruptcy, reorganization or
insolvency of Holdco, and (ii) (A) the rejection of the Ground Lease by Holdco,
as debtor in possession, or by a trustee for such Holdco, pursuant to Section
365 of the Bankruptcy Code or (B) any attempt by Holdco, as debtor in
possession, or by a trustee for Holdco, to transfer Holdco’s interest in the
Land and the Improvements under Section 363 of the Bankruptcy Code;
 
(c)           Additional Land.  All additional lands, estates and development
rights hereafter acquired by Borrower for use in connection with the Land and
the development of the Land and all additional lands and estates therein which
may, from time to time, by supplemental deed to secure debt or otherwise be
expressly made subject to the lien of this Security Instrument;
 
 
 

--------------------------------------------------------------------------------

 

(d)           Improvements.  The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (collectively, the
“Improvements”);
 
(e)           Easements.  All easements, rights-of-way or use, rights, strips
and gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements, including but not limited to, those arising under or by virtue of
the Ground Lease, and the reversions and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, rights of dower, rights of curtesy, property, possession, claim and
demand whatsoever, both at law and in equity, of Borrower of, in and to the Land
and the Improvements, , including but not limited to, those arising under or by
virtue of the Ground Lease,and every part and parcel thereof, with the
appurtenances thereto;
 
(f)           Fixtures and Personal Property.  All machinery, equipment,
fixtures (including, but not limited to, all heating, air conditioning,
plumbing, lighting, communications and elevator fixtures), furniture, software
used in or to operate any of the foregoing and other property of every kind and
nature whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon the Land and the Improvements, or
appurtenant thereto, and usable in connection with the present or future
operation and occupancy of the Land and the Improvements and all building
equipment, materials and supplies of any nature whatsoever owned by Borrower, or
in which Borrower has or shall have an interest, now or hereafter located upon
the Land and the Improvements, or appurtenant thereto, or usable in connection
with the present or future operation and occupancy of the Land and the
Improvements (collectively, the “Personal Property”), and the right, title and
interest of Borrower in and to any of the Personal Property which may be subject
to any security interests, as defined in the Uniform Commercial Code, as adopted
and enacted by the state or states where any of the Property is located (the
“Uniform Commercial Code”), and all proceeds and products of the above;
 
(g)           Leases and Rents.  All leases, subleases, subsubleases, lettings,
licenses, concessions or other agreements (whether written or oral) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of the Land and the Improvements, and every modification,
amendment or other agreement relating to such leases, subleases, subsubleases,
or other agreements entered into in connection with such leases, subleases,
subsubleases, or other agreements and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto, heretofore or hereafter entered into,
whether before or after the filing by or against Borrower of any petition for
relief under any Creditors Rights Laws (collectively, the “Leases”) and all
right, title and interest of Borrower, its successors and assigns therein and
thereunder, including, without limitation, cash or securities deposited
thereunder to secure the performance by the lessees of their obligations
thereunder and all rents, additional rents, rent equivalents, moneys payable as
damages or in lieu of rent or rent equivalents, royalties (including, without
limitation, all oil and gas or other mineral royalties and bonuses), income,
 
 
 

--------------------------------------------------------------------------------

 

receivables, receipts, revenues, deposits (including, without limitation,
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Borrower or its
agents or employees from any and all sources arising from or attributable to the
Property, including, all receivables, customer obligations, installment payment
obligations and other obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of property or rendering of services by Borrower
or Manager and proceeds, if any, from business interruption or other loss of
income insurance whether paid or accruing before or after the filing by or
against Borrower of any petition for relief under any Creditors Rights Laws
(collectively, the “Rents”) and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment of the
Debt;


(h)           Insurance Proceeds.  All insurance proceeds in respect of the
Property under any insurance policies covering the Property, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Property
(collectively, the “Insurance Proceeds”);
 
(i)           Condemnation Awards.  All condemnation awards, including interest
thereon, which may heretofore and hereafter be made with respect to the Property
by reason of any taking or condemnation, whether from the exercise of the right
of eminent domain (including, but not limited to, any transfer made in lieu of
or in anticipation of the exercise of the right), or for a change of grade, or
for any other injury to or decrease in the value of the Property (collectively,
the “Awards”);
 
(j)           Tax Certiorari.  All refunds, rebates or credits in connection
with reduction in real estate taxes and assessments charged against the Property
as a result of tax certiorari or any applications or proceedings for reduction;
 
(k)           Rights.  The right, in the name and on behalf of Borrower, to
appear in and defend any action or proceeding brought with respect to the
Property and to commence any action or proceeding to protect the interest of
Lender in the Property;
 
(l)           Agreements.  All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or any business or activity
conducted on the Land and any part thereof and all right, title and interest of
Borrower therein and thereunder, including, without limitation, the right, upon
the happening of any default hereunder, to receive and collect any sums payable
to Borrower thereunder;
 
(m)           Intangibles.  All tradenames, trademarks, servicemarks, logos,
copyrights, goodwill, books and records and all other general intangibles
relating to or used in connection with the operation of the Property;
 
(n)           Accounts.  All (I) reserves, escrows and deposit accounts
maintained by or on behalf of Borrower with respect to the Property, including,
without limitation, any and all reserve accounts maintained in connection with
the Management

 
 

--------------------------------------------------------------------------------

 

Agreement and/or the Personal Property; together with all deposits or wire
transfers made to such accounts and all cash, checks, drafts, certificates,
securities, investment property, financial assets, instruments and other
property held therein from time to time and all proceeds, products,
distributions or dividends or substitutions thereon and thereof and (II) right,
title and interest of Borrower arising from the operation of the Land and the
Improvements in and to all payments for goods or property sold or leased or for
services rendered, whether or not yet earned by performance, and not evidenced
by an instrument or chattel paper, (hereinafter referred to as “Accounts
Receivable”) including, without limiting the generality of the foregoing, (A)
all accounts, contract rights, book debts, and notes arising from the operation
of a hotel on the Land and the Improvements or arising from the sale, lease or
exchange of goods or other property and/or the performance of services, (B)
Borrower’s rights to payment from any consumer credit/charge card organization
or entities which sponsor and administer such cards as the American Express
Card, the Visa Card and the Mastercard, (C) Borrower’s rights in, to and under
all purchase orders for goods, services or other property, (D) Borrower’s rights
to any goods, services or other property represented by any of the foregoing,
(E) monies due to or to become due to Borrower under all contracts for the sale,
lease or exchange of goods or other property and/or the performance of services
including the right to payment of any interest or finance charges in respect
thereto (whether or not yet earned by performance on the part of Borrower) and
(F) all collateral security and guaranties of any kind given by any person or
entity with respect to any of the foregoing. Accounts Receivable shall include
those now existing or hereafter created, substitutions therefor, proceeds
(whether cash or non-cash, movable or immovable, tangible or intangible)
received upon the sale, exchange, transfer, collection or other disposition or
substitution thereof and any and all of the foregoing and proceeds therefrom
(collectively, the “Accounts”);


(o)           Security Interests. All right, title and interest of either
Borrower as secured party in any collateral securing any obligation of either
Borrower under the Ground Lease; and
 
(p)           Proceeds.  All proceeds of any of the foregoing items set forth in
subsections (a) through (o) including, without limitation, Insurance Proceeds
and Awards, into cash or liquidation claims;
 
(q)           Other Rights.  Any and all other rights of Borrower in and to the
items set forth in subsections (a) through (p) above.
 
Section 1.2.            Assignment of Rents.  Borrower hereby absolutely and
unconditionally assigns to Lender all of Borrower’s right, title and interest in
and to all current and future Leases and Rents; it being intended by Borrower
that this assignment constitutes a present, absolute assignment and not an
assignment for additional security only.  Nevertheless, subject to the terms of
the Loan Agreement and Section 8.1(h) of this Security Instrument, Lender grants
to Borrower a revocable license to (i) collect, receive, use and enjoy the Rents
and Borrower shall hold the Rents, or a portion thereof sufficient to discharge
all current sums due on the Debt, for use in the payment of such sums, and (ii)
enforce the terms of the Leases.
 
Section 1.3.            Security Agreement.  This Security Instrument is both a
deed to secure debt and a “security agreement” within the meaning of the Uniform
Commercial Code.  The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property.  By executing and delivering this Security Instrument,
Borrower hereby grants to Lender, as security for the Obligations (hereinafter
defined), a security interest in the Personal Property to the full extent that
the Personal Property may be subject to the Uniform Commercial Code.

 
 

--------------------------------------------------------------------------------

 


Section 1.4.            Fixture Filing.  Certain of the Property is or will
become “fixtures” (as that term is defined in the Uniform Commercial Code) on
the Land, and this Security Instrument, upon being filed for record in the real
estate records of the city or county wherein such fixtures are situated, shall
operate also as a financing statement filed as a fixture filing in accordance
with the applicable provisions of said Uniform Commercial Code upon such of the
Property that is or may become fixtures.
 
Section 1.5.            Conditions to Grant.  TO HAVE AND TO HOLD the above
granted and described Property unto and to the use and benefit of Lender and its
successors and assigns, forever;  PROVIDED, HOWEVER, these presents are upon the
express condition that, if Lender shall be well and truly paid the Debt at the
time and in the manner provided in the Note, the Loan Agreement and this
Security Instrument, if Borrower shall well and truly perform the Other
Obligations as set forth in this Security Instrument and shall well and truly
abide by and comply with each and every covenant and condition set forth herein
and in the Note, the Loan Agreement and the other Loan Documents, these presents
and the estate hereby granted shall cease, terminate and be void.  THIS
CONVEYANCE is intended to operate and is to be construed as a deed passing title
to the Property to Lender; is made under those provisions of the existing laws
of the State of Georgia relating to deeds to secure debt, and is not a mortgage.
 
Article 2  –  Debt and Obligations Secured
 
Section 2.1.            Debt.  This Security Instrument and the grants,
assignments and transfers made in Article 1 are given for the purpose of
securing the Debt.
 
Section 2.2.            Other Obligations.  This Security Instrument and the
grants, assignments and transfers made in Article 1 are also given for the
purpose of securing the performance of the following (the “Other Obligations”):
(a) all other obligations of Borrower contained herein; (b) each obligation of
Borrower contained in the Loan Agreement and any other Loan Document; and (c)
each obligation of Borrower contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of the Note, the Loan Agreement or any other Loan Document.
 
Section 2.3.            Debt and Other Obligations.  Borrower’s obligations for
the payment of the Debt and the performance of the Other Obligations shall be
referred to collectively herein as the “Obligations.”
 
Section 2.4.            Payment of Debt.  Borrower will pay the Debt at the time
and in the manner provided in the Loan Agreement, the Note and this Security
Instrument.
 
Section 2.5.            Incorporation by Reference.  All the covenants,
conditions and agreements contained in (a) the Loan Agreement, (b) the Note and
(c) all and any of the other Loan Documents, are hereby made a part of this
Security Instrument to the same extent and with the same force as if fully set
forth herein.
 
 
 

--------------------------------------------------------------------------------

 

Article 3  –  Property Covenants


Borrower covenants and agrees that:
 
Section 3.1.            Insurance.  Borrower shall obtain and maintain, or cause
to be obtained and maintained, in full force and effect at all times insurance
with respect to Borrower and the Property as required pursuant to the Loan
Agreement.
 
Section 3.2.            Taxes and Other Charges.  Borrower shall pay all real
estate and personal property taxes, assessments, water rates or sewer rents
(collectively “Taxes”), ground rents, maintenance charges, impositions (other
than Taxes), and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property (collectively, “Other Charges”), now or hereafter levied or assessed or
imposed against the Property or any part thereof in accordance with the Loan
Agreement.
 
Section 3.3.            Leases.  Borrower shall not (and shall not permit any
other applicable Person to) enter in any Leases for all or any portion of the
Property unless in accordance with the provisions of the Loan Agreement.
 
Section 3.4.            Warranty of Title.  Borrower has good, indefeasible,
marketable and insurable title to the Property and has the right to grant,
bargain, sell, pledge, assign, warrant, transfer and convey the same.  Holdco
possesses an unencumbered fee simple absolute estate in the Land and the
Improvements except for the Permitted Encumbrances, such other liens as are
permitted pursuant to the Loan Documents and the liens created by the Loan
Documents.  Tenantco possesses an unencumbered leasehold estate (created by and
pursuant to the terms of the Ground Lease) in the Land and the Improvements
except for the Permitted Encumbrances, such other liens as are permitted
pursuant to the Loan Documents and the liens created by the Loan
Documents.  This Security Instrument, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Encumbrances and the
liens created by the Loan Documents and (b) perfected security interests in and
to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances, such other liens as are permitted
pursuant to the Loan Documents and the liens created by the Loan
Documents.  Borrower shall forever warrant, defend and preserve the title and
the validity and priority of the lien of this Security Instrument and shall
forever warrant and defend the same to Lender against the claims of all Persons
whomsoever.


Article 4  –  Further Assurances
 
Section 4.1.            Compliance with Loan Agreement.  Borrower shall comply
with all covenants set forth in the Loan Agreement relating to acts or other
further assurances to be made on the part of Borrower in order to protect and
perfect the lien or security interest hereof upon, and in the interest of Lender
in, the Property.
 
Section 4.2.            Authorization to File Financing Statements; Power of
Attorney.  Borrower hereby authorizes Lender at any time and from time to time
to file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable law, as applicable to all or part of the
Personal Property and as necessary or required in connection herewith.  For
purposes of such filings, Borrower agrees to furnish any information requested
by Lender promptly upon request by
 
 
 

--------------------------------------------------------------------------------

 

Lender.  Borrower also ratifies its authorization for Lender to have filed any
like initial financing statements, amendments thereto or continuation
statements, if filed prior to the date of this Security Instrument.  Borrower
hereby irrevocably constitutes and appoints Lender and any officer or agent of
Lender, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Borrower or in Borrower’s own name to execute in Borrower’s name any
such documents and otherwise to carry out the purposes of this Section 4.2, to
the extent that Borrower’s authorization above is not sufficient and Borrower
fails or refuses to promptly execute such documents.  To the extent permitted by
law, Borrower hereby ratifies all acts said attorneys-in-fact have lawfully done
in the past or shall lawfully do or cause to be done in the future by virtue
hereof.  This power of attorney is a power coupled with an interest and shall be
irrevocable.


Article 5  –  Due On Sale/Encumbrance
 
Section 5.1.            No Sale/Encumbrance.  Except in accordance with the
express terms and conditions contained in the Loan Agreement, Borrower shall not
cause or permit a sale, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, or grant of any options with respect to, or any other
transfer or disposition (directly or indirectly, voluntarily or involuntarily,
by operation of law or otherwise, and whether or not for consideration or of
record) of a legal or beneficial interest in the Property or any part thereof,
Borrower, any constituent owner or other holder of a direct or indirect equity
interest in Borrower, any indemnitor or other guarantor of the Loan, any
constituent owner or other holder of a direct or indirect equity interest in
such indemnitor or guarantor, any manager or operating lessee of the Property
that is affiliated with Borrower or any constituent owner or other holder of a
direct or indirect equity interest in such manager or such operating lessee.
 
Article 6  –  Prepayment; Release of Property
 
Section 6.1.            Prepayment.  The Debt may not be prepaid in whole or in
part except in strict accordance with the express terms and conditions of the
Note and the Loan Agreement.
 
Section 6.2.            Release of Property.  Borrower shall not be entitled to
a release of any portion of the Property from the lien of this Security
Instrument except in accordance with terms and conditions of the Loan Agreement.
 
Article 7  –  Default
 
Section 7.1.            Event of Default.  The term “Event of Default” as used
in this Security Instrument shall have the meaning assigned to such term in the
Loan Agreement.
 
Article 8  –  Rights And Remedies Upon Default
 
Section 8.1.            Remedies.  Upon the occurrence and during the
continuance of any Event of Default, Borrower agrees that Lender may take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Borrower and in and to the Property, including, but not
limited to, the following actions, each of which may be pursued concurrently or
otherwise, at such time and in such order as Lender may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Lender:
 
 
 

--------------------------------------------------------------------------------

 


(a)           declare the entire unpaid Debt to be immediately due and payable;
 
(b)           institute proceedings, judicial or otherwise, for the complete
foreclosure of this Security Instrument under any applicable provision of law,
in which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner;
 
(c)           with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Security
Instrument for the balance of the Debt not then due, unimpaired and without loss
of priority;
 
(d)           sell for cash or upon credit the Property or any part thereof and
all estate, claim, demand, right, title and interest of Borrower therein and
rights of redemption thereof, pursuant to power of sale or otherwise, at one or
more sales, as an entirety or in parcels, at such time and place, upon such
terms and after such notice thereof as may be required or permitted by law;
 
(e)           institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;
 
(f)           recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Security Instrument or the other Loan
Documents;
 
(g)           apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Borrower,
any guarantor or indemnitor under the Loan or any other Person liable for the
payment of the Debt;
 
(h)           the license granted to Borrower under Section 1.2 hereof shall
automatically be revoked and Lender may enter into or upon the Property, either
personally or by its agents, nominees or attorneys and dispossess Borrower and
its agents and servants therefrom, without liability for trespass, damages or
otherwise and exclude Borrower and its agents or servants wholly therefrom, and
take possession of all books, records and accounts relating thereto and Borrower
agrees to surrender possession of the Property and of such books, records and
accounts to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents of the Property and every part thereof; (v) require
 
 
 

--------------------------------------------------------------------------------

 

Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be occupied by Borrower; (vi)
require Borrower to vacate and surrender possession of the Property to Lender or
to such receiver and, in default thereof, Borrower may be evicted by summary
proceedings or otherwise; and (vii) apply the receipts from the Property to the
payment of the Debt, in such order, priority and proportions as Lender shall
deem appropriate in its sole discretion after deducting therefrom all expenses
(including reasonable attorneys’ fees) incurred in connection with the aforesaid
operations and all amounts necessary to pay the Taxes, Other Charges, insurance
and other expenses in connection with the Property, as well as just and
reasonable compensation for the services of Lender, its counsel, agents and
employees;


(i)           apply any sums then deposited or held in escrow or otherwise by or
on behalf of Lender in accordance with the terms of the Loan Agreement, this
Security Instrument or any other Loan Document and/or the Accounts to the
payment of the following items in any order in its sole discretion: (i) Taxes
and Other Charges; (ii) insurance premiums; (iii) interest on the unpaid
principal balance of the Note; (iv) amortization of the unpaid principal balance
of the Note; (v) all other sums payable pursuant to the Note, the Loan
Agreement, this Security Instrument and the other Loan Documents, including
without limitation advances made by Lender pursuant to the terms of this
Security Instrument;
 
(j)           surrender the insurance policies maintained pursuant to the Loan
Agreement, collect the unearned insurance premiums for such insurance policies
and apply such sums as a credit on the Debt in such priority and proportion as
Lender in its discretion shall deem proper, and in connection therewith,
Borrower hereby appoints Lender as agent and attorney-in-fact (which is coupled
with an interest and is therefore irrevocable) for Borrower to collect such
insurance premiums;
 
(k)           apply the undisbursed balance of any deposit made by Borrower with
Lender in connection with the restoration of the Property after a casualty
thereto or condemnation thereof, together with interest thereon, to the payment
of the Debt in such order, priority and proportions as Lender shall deem to be
appropriate in its discretion; and/or
 
(l)           pursue such other remedies as Lender may have under Applicable
Law.
 
In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Security Instrument shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.  Notwithstanding the provisions of this Section to the contrary, if
any Event of Default as described in Section 10.1(f) of the Loan Agreement shall
occur, the entire unpaid Debt shall be automatically due and payable, without
any further notice, demand or other action by Lender.
 
Section 8.2.            Application of Proceeds.  The purchase money, proceeds
and avails of any disposition of the Property, and or any part thereof, or any
other sums collected by Lender pursuant to the Note, this Security Instrument or
the other Loan Documents, may be applied by Lender to the payment of the Debt in
such priority and proportions as Lender in its discretion shall deem proper.
 
 
 

--------------------------------------------------------------------------------

 



Section 8.3.            Right to Cure Defaults.  Upon the occurrence and during
the continuance of any Event of Default, Lender may, but without any obligation
to do so and without notice to or demand on Borrower and without releasing
Borrower from any obligation hereunder, make any payment or do any act required
of Borrower hereunder in such manner and to such extent as Lender may deem
necessary to protect the security hereof.  Lender is authorized to enter upon
the Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Security
Instrument or collect the Debt, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 8.3, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand.  All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at any default rate specified in the Loan Agreement, if any (the
“Default Rate”), for the period after notice from Lender that such cost or
expense was incurred to the date of payment to Lender.  All such costs and
expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by this Security Instrument and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.
 
Section 8.4.            Actions and Proceedings.  Lender has the right to appear
in and defend any action or proceeding brought with respect to the Property and
to bring any action or proceeding, in the name and on behalf of Borrower, which
Lender, in its discretion, decides should be brought to protect its interest in
the Property.
 
Section 8.5.            Recovery of Sums Required To Be Paid.  Lender shall have
the right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of Lender thereafter to bring an action of foreclosure, or any other action, for
a default or defaults by Borrower existing at the time such earlier action was
commenced.
 
Section 8.6.            Other Rights, etc.  (a)  The failure of Lender to insist
upon strict performance of any term hereof shall not be deemed to be a waiver of
any term of this Security Instrument.  Borrower shall not be relieved of
Borrower’s obligations hereunder by reason of (i) the failure of Lender to
comply with any request of Borrower or any guarantor or indemnitor with respect
to the Loan to take any action to foreclose this Security Instrument or
otherwise enforce any of the provisions hereof or of the Note or the other Loan
Documents, (ii) the release, regardless of consideration, of the whole or any
part of the Property, or of any Person liable for the Debt or any portion
thereof, or (iii) any agreement or stipulation by Lender extending the time of
payment or otherwise modifying or supplementing the terms of the Note, this
Security Instrument or the other Loan Documents.
 
(b)           It is agreed that the risk of loss or damage to the Property is on
Borrower, and Lender shall have no liability whatsoever for decline in the value
of the Property, for failure to maintain the insurance policies required to be
maintained pursuant to the Loan Agreement, or for failure to determine whether
insurance in force is adequate as to the amount of risks insured.  Possession by
Lender shall not be deemed an election of judicial relief if any such possession
is requested or obtained with respect to any Property or collateral not in
Lender’s possession.
 
 
 

--------------------------------------------------------------------------------

 

(c)           Lender may resort for the payment of the Debt to any other
security held by Lender in such order and manner as Lender, in its discretion,
may elect.  Lender may take action to recover the Debt, or any portion thereof,
or to enforce any covenant hereof without prejudice to the right of Lender
thereafter to foreclose this Security Instrument.  The rights of Lender under
this Security Instrument shall be separate, distinct and cumulative and none
shall be given effect to the exclusion of the others.  No act of Lender shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision.  Lender shall not be limited exclusively to
the rights and remedies herein stated but shall be entitled to every right and
remedy now or hereafter afforded at law or in equity.
 
Section 8.7.            Right to Release Any Portion of the Property.  Lender
may release any portion of the Property for such consideration as Lender may
require without, as to the remainder of the Property, in any way impairing or
affecting the lien or priority of this Security Instrument, or improving the
position of any subordinate lienholder with respect thereto, except to the
extent that the obligations hereunder shall have been reduced by the actual
monetary consideration, if any, received by Lender for such release, and may
accept by assignment, pledge or otherwise any other property in place thereof as
Lender may require without being accountable for so doing to any other
lienholder.  This Security Instrument shall continue as a lien and security
interest in the remaining portion of the Property.
 
Section 8.8.            Right of Entry.  Upon reasonable notice to Borrower,
Lender and its agents shall have the right to enter and inspect the Property at
all reasonable times.
 
Section 8.9.            Bankruptcy.  (a)  Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right to proceed in
its own name or in the name of Borrower in respect of any claim, suit, action or
proceeding relating to the rejection of any Lease, including, without
limitation, the right to file and prosecute, to the exclusion of Borrower, any
proofs of claim, complaints, motions, applications, notices and other documents,
in any case in respect of the lessee under such Lease under the Bankruptcy Code.
 
(b)           If there shall be filed by or against Borrower a petition under
the Bankruptcy Code and Borrower, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall give Lender not less than ten (10) days’ prior notice of the date
on which Borrower shall apply to the bankruptcy court for authority to reject
the Lease.  Lender shall have the right, but not the obligation, to serve upon
Borrower within such ten-day period a notice stating that (i) Lender demands
that Borrower assume and assign the Lease to Lender pursuant to Section 365 of
the Bankruptcy Code and (ii) Lender covenants to cure or provide adequate
assurance of future performance under the Lease.  If Lender serves upon Borrower
the notice described in the preceding sentence, Borrower shall not seek to
reject the Lease and shall comply with the demand provided for in clause (i) of
the preceding sentence within thirty (30) days after the notice shall have been
given, subject to the performance by Lender of the covenant provided for in
clause (ii) of the preceding sentence.
 
Section 8.10.          Subrogation.  If any or all of the proceeds of the Note
have been used to extinguish, extend or renew any indebtedness heretofore
existing against the Property, then, to the extent of the funds so used, Lender
shall be subrogated to all of the rights, claims, liens, titles, and interests
existing against the Property heretofore held by, or in favor of, the holder of
such indebtedness and such former rights, claims, liens, titles, and interests,
if any, are not waived but rather are continued in full force and effect in
favor of Lender and are merged with the lien and security interest created
herein as cumulative security for the repayment of the Debt, the performance and
discharge of the Other Obligations.
 
 
 

--------------------------------------------------------------------------------

 


Article 9  –  Environmental Hazards
 
Section 9.1.            Environmental Covenants.  Borrower has provided
representations, warranties and covenants regarding environmental matters set
forth in the Environmental Indemnity and Borrower shall comply with the
aforesaid covenants regarding environmental matters.
 
Article 10  –  Waivers
 
Section 10.1.          Marshalling and Other Matters.  Borrower hereby waives,
to the extent permitted by law, the benefit of all Legal Requirements now or
hereafter in force regarding appraisement, valuation, stay, extension,
reinstatement and redemption and all rights of marshalling in the event of any
sale hereunder of the Property or any part thereof or any interest
therein.  Further, Borrower hereby expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Security
Instrument on behalf of Borrower, and on behalf of each and every Person
acquiring any interest in or title to the Property subsequent to the date of
this Security Instrument and on behalf of all Persons to the extent permitted by
Legal Requirements.
 
Section 10.2.          Waiver of Notice.  Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Security Instrument or the Loan Agreement specifically and expressly
provides for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not permitted by Legal Requirements to waive
its right to receive notice, and Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Security Instrument does not specifically and expressly provide for the giving
of notice by Lender to Borrower.
 
Section 10.3.          Intentionally Omitted.
 
Section 10.4.          Sole Discretion of Lender.  Whenever pursuant to this
Security Instrument, Lender exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Lender, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory shall (except as is otherwise
specifically herein provided) be in the sole (but reasonable) discretion of
Lender and shall be final and conclusive.
 
Section 10.5.          Waiver of Trial by Jury.  BORROWER AND LENDER EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH OF LENDER
AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.

 
 

--------------------------------------------------------------------------------

 



Section 10.6.          Waiver of Foreclosure Defense.  Borrower hereby waives
any defense Borrower might assert or have by reason of Lender’s failure to make
any tenant or lessee of the Property a party defendant in any foreclosure
proceeding or action instituted by Lender.
 
Article 11  – Intentionally Omitted
 
Article 12 –  Notices
 
Section 12.1.          Notices.  All notices or other written communications
hereunder shall be delivered in accordance with the applicable terms and
conditions of the Loan Agreement.
 
Article 13  –  Applicable Law
 
Section 13.1.          Governing Law.  This Security Instrument shall be
governed, construed, applied and enforced in accordance with the laws of the
state in which the Property is located and the applicable laws of the United
States of America.
 
Section 13.2.                      Provisions Subject to Applicable Law.  All
rights, powers and remedies provided in this Security Instrument may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of law and are intended to be limited to the extent
necessary so that they will not render this Security Instrument invalid,
unenforceable or not entitled to be recorded, registered or filed under the
provisions of any applicable law.  If any term of this Security Instrument or
any application thereof shall be invalid or unenforceable, the remainder of this
Security Instrument and any other application of the term shall not be affected
thereby.
 
Article 14  –  Definitions
 
Section 14.1.          General Definitions.  (a) Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
words used in this Security Instrument may be used interchangeably in singular
or plural form and the word “Borrower” shall mean “each Borrower and any
subsequent owner or owners of the Property or any part thereof or any interest
therein,” the word “Holdco” shall mean “each Holdco and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Tenantco” shall mean shall mean “each Tenantco and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Lender” shall mean “Lender and any of Lender’s successors and assigns,” the
word “Note” shall mean “the Note and any other evidence of indebtedness secured
by this Security Instrument,” the word “Property” shall include any portion of
the Property and any interest therein, and the phrases “attorneys’ fees”, “legal
fees” and “counsel fees” shall include any and all attorneys’, paralegal and law
clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels incurred or paid by
Lender in protecting its interest in the Property, the Leases and the Rents and
enforcing its rights hereunder.

 
 

--------------------------------------------------------------------------------

 

(b)           The parties hereto acknowledge that the defined term “Borrower”
has been defined to collectively include each Borrower.  It is the intent of the
parties hereto in making any determination under this Security Instrument,
including, without limitation, in determining whether (a) a breach of a
representation, warranty or a covenant has occurred, (b) there has occurred a
Default or Event of Default, or (c) an event has occurred which would create
recourse obligations under Section 9.4 of this Loan Agreement, that any such
breach, occurrence or event with respect to either Borrower shall be deemed to
be such a breach, occurrence or event with respect to both Borrowers and that
both Borrowers need not have been involved with such breach, occurrence or event
in order for the same to be deemed such a breach, occurrence or event with
respect to each Borrower.


Article 15  –  Miscellaneous Provisions
 
Section 15.1.          No Oral Change.  This Security Instrument, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
 
Section 15.2.          Successors and Assigns.  This Security Instrument shall
be binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns forever.
 
Section 15.3.          Inapplicable Provisions.  If any term, covenant or
condition of the Loan Agreement, the Note or this Security Instrument is held to
be invalid, illegal or unenforceable in any respect, the Loan Agreement, the
Note and this Security Instrument shall be construed without such provision.
 
Section 15.4.          Headings, etc.  The headings and captions of various
Sections of this Security Instrument are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof.
 
Section 15.5.          Number and Gender.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.
 
Section 15.6.          Entire Agreement.  This Security Instrument and the other
Loan Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, are
superseded by the terms of this Security Instrument and the other Loan
Documents.
 
 
 

--------------------------------------------------------------------------------

 


Section 15.7.          Limitation on Lender’s Responsibility.  No provision of
this Security Instrument shall operate to place any obligation or liability for
the control, care, management or repair of the Property upon Lender, nor shall
it operate to make Lender responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger.  Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”
 
Article 16  –  State-Specific Provisions
 
Section 16.1.          Principles of Construction.  In the event of any
inconsistencies between the terms and conditions of this Article 19 and the
terms and conditions of this Security Instrument, the terms and conditions of
this Article 19 shall control and be binding.
 
Section 16.2.          Modification of Remedies Section.
 
(a)           Section 8.1(b) of this Security Instrument entitled “Remedies” is
hereby deleted in its entirety and replaced with the following text:
 
“(b)           sell the Property or any part of the Property pursuant to the
procedures provided by applicable law at public sale or sales before the door of
the courthouse of the county in which the Property or any part of the Property
is situated, to the highest bidder for cash, in order to pay the Debt secured
hereby and accrued interest thereon and insurance premiums, liens, assessments,
taxes and charges, including utility charges, if any, with accrued interest
thereon, and all expenses of the sale and of all proceedings in connection
therewith, including reasonable attorneys’ fees, after advertising the time,
place and terms of sale once a week for four (4) weeks immediately preceding
such sale (but without regard to the number of days) in a newspaper in which
Sheriff’s sales are advertised in said county.  At any such public sale, Lender
may bid and purchase the property or any part thereof and may execute and
deliver to the purchaser a conveyance of the Property or any part thereof in fee
simple, with full warranties of title (or without warranties if Lender shall so
elect) and to this end, Borrower hereby constitutes and appoints Lender the
agent and attorney-in-fact of Borrower to make such sale and conveyance, and
thereby to divest Borrower of all right, title, interest, equity and equity of
redemption that Borrower may have in and to the Property and to vest the same in
the purchaser or purchasers at such sale or sales, and all the acts and doings
of said agent and attorney-in-fact are hereby ratified and confirmed and any
recitals in said conveyance or conveyances as to facts essential to a valid sale
shall be binding upon Borrower.  The aforesaid power of sale and agency hereby
granted are coupled with an interest and are irrevocable by death or otherwise,
are granted as cumulative of the other remedies provided hereby or by law for
collection of the Debt secured hereby and shall not be exhausted by one exercise
thereof but may be exercised until full payment of all Debt secured hereby.  In
the event of any such sale under power by Lender, Borrower shall be deemed a
tenant holding over and shall forthwith deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to provision of
law applicable to tenants holding over;”


(b)           The text “as a matter of strict right” is hereby inserted to the
beginning of Section 8.1(g) of this Security Instrument entitled “Remedies”.

 
 

--------------------------------------------------------------------------------

 


Section 16.3.          Attorney’s Fees.  Whenever in this Security Instrument
the phrase “reasonable attorneys’ fees” or similar phrase is used, in
determining the amount of reasonable attorney’s fees, the provisions of O.C.G.A.
Section 13-1-11(a)(2) shall not apply, and the parties hereby waive said
Section.
 
Section 16.4.          Waiver of Borower’s Rights. BY EXECUTION OF THIS SECURITY
INSTRUMENT, BORROWER EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF LENDER TO
ACCELERATE THE INDEBTEDNESS EVIDENCED BY THE NOTE AND ANY OTHER INDEBTEDNESS AND
THE POWER OF ATTORNEY GIVEN HEREIN TO LENDER TO SELL THE PREMISES BY NONJUDICIAL
FORECLOSURE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER THAN SUCH
NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF
THIS SECURITY INSTRUMENT; (B) WAIVES ANY AND ALL RIGHTS WHICH BORROWER MAY HAVE
UNDER THE CONSTITUTION OF THE UNITED STATES OF AMERICA (INCLUDING WITHOUT
LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF) THE VARIOUS PROVISIONS
OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON OF ANY OTHER
APPLICABLE LAW, (1) TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE EXERCISE BY
LENDER OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO LENDER, EXCEPT SUCH NOTICE (IF
ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF THIS
SECURITY INSTRUMENT, THE NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND (2) CONCERNING THE APPLICATION, RIGHTS OR BENEFITS OF ANY STATUTE OF
LIMITATION OR ANY MORATORIUM, REINSTATEMENT, MARSHALLING, FORBEARANCE,
APPRAISEMENT, VALUATION, STAY, EXTENSION, HOMESTEAD, EXEMPTION OR REDEMPTION
LAWS; (C) ACKNOWLEDGES THAT BORROWER HAS READ THIS SECURITY INSTRUMENT AND ANY
AND ALL QUESTIONS OF BORROWER REGARDING THE LEGAL EFFECT OF THIS SECURITY
INSTRUMENT AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO BORROWER, AND
BORROWER HAS CONSULTED WITH COUNSEL OF BORROWER’S CHOICE PRIOR TO EXECUTING THIS
SECURITY INSTRUMENT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID
RIGHTS OF BORROWER HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY
BORROWER AS PART OF A BARGAINED FOR LOAN TRANSACTION.
 
Section 16.5.          Security Title.  The words “lien and security interest
hereof,” or words of similar import shall mean the liens, security interests and
security title herein conveyed.
 
Article 17 - Ground Lease Provisions
 
Section 17.1.          No Merger of Fee and Leasehold Estates; Releases.  So
long as any portion of the Debt shall remain unpaid, unless Lender shall
otherwise consent, the fee title to the Land and the Leasehold Estate shall not
merge but shall always be kept separate and distinct, notwithstanding the union
of such estates in Holdco, Tenantco, or in any other Person by purchase,
operation of law or otherwise.  Lender reserves the right, at any time, to
release portions of the Property, including, but not limited to, the Leasehold
Estate, with or without consideration, at Lender’s election, without waiving or
affecting any of its rights hereunder or under the Note or the other Loan
Documents and any such release shall not affect Lender’s rights in connection
with the portion of the Property not so released.
 
 
 

--------------------------------------------------------------------------------

 

Section 17.2.          Intentionally omitted.
 


Section 17.3.          Bankruptcy.
 
(a)           Subject to the terms of the Loan Agreement, Tenantco shall not, in
any event, including the bankruptcy, reorganization or insolvency of Holdco or
Tenantco, (i) surrender its leasehold estate, or any portion thereof, nor
terminate, cancel or acquiesce in the rejection of the Ground Lease; (ii)
consent or fail to object to any attempt by Holdco to sell or transfer its
interest in the Land and the Improvements free and clear of the Ground Lease; or
(iii) modify, change, supplement, alter or amend the Ground Lease in any
respect, either orally or in writing.  Subject to the terms of the Loan
Agreement, Tenantco does hereby expressly release, assign, relinquish and
surrender unto Lender all its right, power and authority to terminate, cancel,
acquiesce in the rejection of, consent or object to any attempted transfer
Holdco’s interest in the Land and the Improvements free and clear of the Ground
Lease, or modify, change, supplement, alter or amend the Ground Lease in any
respect, either orally or in writing, at any time, including in the event of the
bankruptcy, reorganization or insolvency of Tenantco or Holdco under the Ground
Lease, and any attempt on the part of Tenantco to exercise any such right
without the consent of Lender shall be null and void.  Notwithstanding the
foregoing, in the event of a threatened termination of the Ground Lease due to
the bankruptcy, reorganization or insolvency of Tenantco, Tenantco shall, at
Lender’s election, absolutely assign to Lender, in lieu of such termination, all
of Tenantco’s right, title and interest in and to the Ground Lease.
 
(b)           In the event the Ground Lease is rejected by Holdco, as debtor in
possession, or by a trustee for Holdco, pursuant to Section 365 of the
Bankruptcy Code, Tenantco shall not exercise its right to elect under Section
365(h)(1) of the Bankruptcy Code to terminate or treat the Ground Lease as
terminated.  Any such election made shall be null and void.  In any event,
Tenantco hereby waives, for the benefit of Lender, its successors and assigns
only, and not enforceable by anyone else, the provisions of Section 365 of the
Bankruptcy Code, or of any statute or rule of law now or hereafter in effect
which gives or purports to give Tenantco any right of election to terminate the
Ground Lease, to acquiesce in the termination of the Ground Lease or to
surrender possession of the Property in the event of the bankruptcy,
reorganization or insolvency of Tenantco or any other party including, without
limitation, Holdco.
 
(c)           In the event Holdco, as debtor in possession, or by a trustee for
Holdco, attempts to transfer its interest in the Land and the Improvements free
and clear of the Ground Lease pursuant to Section 363 of the Bankruptcy Code,
Tenantco shall not consent, acquiesce or fail to object to such attempted
transfer.  Any such consent, acquiescence or failure to object made shall be
null and void.  In any event, Tenantco hereby waives, for the benefit of Lender,
its successors and assigns only, and not enforceable by anyone else, the
provisions of Section 363 of the Bankruptcy Code, or of any statute or rule of
law now or hereafter in effect which gives or purports to give Tenantco any
right to consent to or acquiesce in the transfer of the Holdco’s interest in the
Land and the Improvements free and clear of the Ground Lease, to acquiesce in
the termination of the Ground Lease or to surrender possession of the Property
in the event of the bankruptcy, reorganization or insolvency of Holdco or any
other party.
 


[NO FURTHER TEXT ON THIS PAGE]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Security Instrument has been executed by the
undersigned as of the day and year first above written.
 
 

   
MOODY NATIONAL RI PERIMETER MASTER TENANT, LLC
         
By:
/s/ Brett C. Moody
   
Name:
Brett C. Moody
   
Title:
President



 
Signed, sealed and delivered on the 8th day
 
of April, 2010 in the presence of:
 


[ILLEGIBLE]           
Unofficial Witness
 


/s/ Lisa D. Taylor        
Notary Public
 
My Commission Expires:
 
January 25, 2014
 
[NOTARIAL SEAL]

 
 

--------------------------------------------------------------------------------

 



   
MOODY NATIONAL RI PERIMETER HOLDING, LLC
         
By:
/s/ Brett C. Moody
   
Name:  
Brett C. Moody
   
Title:
President





 
 
Signed, sealed and delivered on the 8th day
 
of April, 2010 in the presence of:
 


[ILLEGIBLE]           
Unofficial Witness
 


/s/ Lisa D. Taylor        
Notary Public
 
My Commission Expires:
 
January 25, 2014
 
[NOTARIAL SEAL]
